Case 3:19-cv-12984-BRM-DEA Document17 Filed 11/26/19 Page 1 of 2 PagelD: 288

 

Keith J. Miller (kmiller@rwmlegal.com) Christopher J. Sorenson
ROBINSON MILLER LLC (csorenson@merchantgould.com)
One Newark Center, 19" Floor MERCHANT & GOULD
Newark, New Jersey 07102 150 South Fifth Street, Suite 2200
(973) 690-5400 (Telephone) Minneapolis, MN 55402

(973) 466-2760 (Facsimile) (612)332-5300 (Telephone)

(612) 332-9081 (Facscimile)
Attorneys for Plaintiffs Actelion
Pharmaceuticals Ltd. and Actelion Attorneys for Defendants
Pharmaceuticals US, Inc. Natco Pharma Limited and Syneos Health LLC

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ACTELION PHARMACEUTICALS LTD. and
ACTELION PHARMACEUTICALS US, INC,
Civil Action No. 2:19-12984
Plaintiffs, (BRM)(DEA)

Vv. (Filed Electronically)
NATCO PHARMA LIMITED and SYNEOS

HEALTH LLC,
Defendants.

 

 

STIPULATION OF DISMISSAL
Pursuant to Rules 41(a)(I)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs
Actelion Pharmaceuticals Ltd. and Actelion Pharmaceuticals US, Inc. (collectively “Plaintiffs”)
hereby dismiss this action against Syneos Health LLC with prejudice, with all parties to bear

their own costs, disbursements and attorneys’ fees.

By: _s/ Keith J. Miller By: _s/ Christopher J. Sorenson
Keith J. Miller Christopher J. Sorenson

(kiniller(@rwmlegal.com) (csorenson@merchantgould.com)
Case 3:19-cv-12984-BRM-DEA Document17 Filed 11/26/19 Page 2 of 2 PagelD: 289

ROBINSON MILLER LLC MERCHANT & GOULD

One Newark Center, 19" Floor 150 South Fifth Street, Suite 2200
Newark, New Jersey 07102 Minneapolis, MN 55402

(973) 690-5400 (Telephone) (612)332-5300 (Telephone)

(973) 466-2760 (Facsimile) (612) 332-9081 (Facscimile)

Attorneys for Defendants
Of Counsel Natco Pharma Limited and Syneos Health LLC
John M. Desmarais
Bindu Donovan
Todd L Krause
Amanda Potter
Karl Mullen
DESMARAIS LLP
230 Park Avenue
New York, NY 10169
Telephone: 212-351-3400
Facsimile: 212-351-3401
jdesmarais@)desmaraisllp.com
bdonovan/@idesmaraisllp.com
tkrause@desmaraisllp.com
apotter(@desmarais!lp.com

kmullen@desmaraislip.com
Attorneys for Plaintiffs

ii
IT IS SO ORDERED, this day ot vrembae 2019

Mef-

Hon. Brian R. Martinotti, U.S.D.J.

 
